Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, 9, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the group” in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim 3 recites the limitation "the group” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the group” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the group” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the group” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the group” in line 2. There is insufficient antecedent basis for this limitation in the claim.

20 recites the limitation "the group” in line 2. There is insufficient antecedent basis for this limitation in the claim.









Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	receiving, from a user, the first set of digital assets selected by the user from an asset
library;
	generating a first template comprising the first set of digital assets;
receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets; and
	updating the first template based on the executed action. 
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of updating an advertisement templated based on asset selections and actions of a user which is an advertising activity. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
	automatically reconfiguring the first template for upload to one or more platforms. 
The limitations of automatically reconfiguring the first template for upload to one or more platforms is recited at a high level of generality and merely generally links the abstract idea to a particular 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element does not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 10 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional limitations in claim 10 (i.e., one or more computer readable media, processors, memory) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
	Dependent claims 2-9 and 11-14 are rejected on a similar rational to the claims upon which they depend. Specifically:
Dependent claims 2-4, 6-9, and 11-14 only generally link the abstract idea to a particular technology environment or serve to further narrow the abstract idea. 
	Dependent claim 5 recites the additional imitation of “wherein the algorithm is selected from the group consisting of: an artificial intelligence (AI) algorithm and an AI computer vision algorithm.” Examiner notes that the use of artificial intelligence to reconfigure the template is an additional limitation that must 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 15 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	receiving, from a user, the first set of digital assets selected by the user from an asset
library;	
	receiving, from the user, a second set of digital assets uploaded by the user;
	generating a first advertisement template comprising the first set of digital assets and the
second set of digital assets;
receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets and/or the second set of digital assets; and
	updating the first advertisement template based on the executed action. 

Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
	automatically reconfiguring, via an algorithm, the first advertisement template for upload to one or more platforms, wherein each of the one or more platforms requires a different configuration of the first advertisement template. 
The limitation of automatically reconfiguring, via an algorithm, the first advertisement template for upload to one or more platforms, wherein each of the one or more platforms requires a different configuration of the first advertisement template is recited at a high level of generality and merely generally links the abstract idea to a particular technological environment (i.e., online advertising platforms). Specifically, Examiner notes that the claim provides no details as the particular way(s) the template is “reconfigured.” Under the broadest reasonable interpretation is the limitation read in light of Applicant’s specification, reconfiguring the first template could simply be changing the text size or color of the selecting advertising content, changing the size of the advertisement, etc. Accordingly this additional elements does integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element does not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant 
	Dependent claims 16-20 are rejected on a similar rational to the claims upon which they depend. Specifically:
Dependent claims 16, 17, and 20 only generally link the abstract idea to a particular technology environment or serves to further narrow the abstract idea. 
	Dependent claim 18 and 19 recites the additional imitations of “wherein the algorithm is an artificial intelligence (AI) algorithm” and “wherein the algorithm is an AI computer vision algorithm” respectively. Examiner notes that the use of artificial intelligence is an additional limitation that must be analyzed under Step 2A and B. Examiner also notes that the use of an artificial intelligence algorithm can be found to integrate an abstract idea into a practical application when the artificial intelligence algorithm is “specifically designed to achieve an improved technology result” (see Ex parte Hannun (Appeal No. 2018-003323) at 10). However, this limitation is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Specifically, here, the use of an artificial intelligence algorithm or computer vision is recited at a high level of generality. The claims do not provide any details as to what kind of algorithm or how it is used, only that artificial intelligence is used. Further, Applicant’s specification only states that “the algorithm 116, such as an artificial intelligence (AI) algorithm or an AI computer vision algorithm, among other algorithms not explicitly listed herein” may be used (see paragraph [0059] of Applicant’s published specification). At this level of generality, the claimed AI algorithm merely generally links the abstract idea to a technical field/environment, namely a generic computing environment applying artificial intelligence. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”). 
Claim 1
As per claim 1, Hahn teaches a method executed by a creation engine of a computing device for creation of content comprising a first set of digital assets, the method comprising:
receiving, from a user, the first set of digital assets selected by the user from an asset library of a database ([0011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial 
generating a first template comprising the first set of digital assets ([0033] “generating a template for arranging at least one object at least one place.” And, [0016] “generating a new template using the newly assigned objects as initial objects.” And, [col. 12, lines 0077] “generation of the template by arranging initial objects at the places.”); 
	receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.” Examiner interprets modifying an arrangement of objects, adding an object, or removing an objecting as an action to modify at least one digital asset. Examiner notes that interpretation is consistent with paragraph 13 of Applicant’s published specification which states “The action to modify the at least one digital asset of the first set of digital assets includes: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and/or a reposition action.”);  
updating the first template based on the executed action ([0015] “if images as initial objects have been chosen by a user and arranged on different places . . . this template can be modified by exchanging at least one of the images, which have been arranged on the places, by another image . . . Moreover, a template can be modified by simply adding an object to an empty place or by removing an object from an occupied place or by changing the screen layout or viewer grid, respectively.” And, [0025] “a user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image, of the remaining list and arrange this object on a place . . . wherein at least some features of this object are assigned to this place for modifying a template.” And, [0058] “A user can now substitute at least one of the initial objects . . . by another object . . . by using the input unit 29 and a graphical user interface, which preferentially provides a drag-and-drop operation. The modified arrangement of initial objects on the places is transferred to the assigning unit 4, which assigns generating a modified template.” And, [0025] “all remaining objects or images could be automatically arranged on the screen.”).
Hahn does not explicitly teach but Navar teaches: 
automatically reconfiguring the first template for upload to one or more platforms ([0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” and “such peculiarities, for example could include video formats and encoding resolution.” And, [0042] “re-encoding process to address compatibility for different types of devices. For example, a smaller phone screen may require a different encoding format than a file formatted for a personal computer screen. The modified content file may then be made available for delivery on a content hosting server.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Hahn to include automatically reconfiguring the first template for upload to one or more platforms as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).

Claim 2
As per claim 2, Hahn further teaches: 
wherein each digital asset of the first set of digital assets is selected from the group consisting of: an image asset, an audio asset, an animated asset, a video asset, and a textual asset ([0015] “images as initial objects.” And, [0025] “user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image.”) 

Claim 3
As per claim 3, Hahn further teaches: 
wherein the action to modify the at least one digital asset of the first set of digital assets is selected from the group consisting of: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and a reposition action ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.”).

Claim 10
As per claim 10, Hahn teaches a computer system comprising one or more processors, one or more memories, and one or more computer-readable hardware storage devices, the one or more computer-readable hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method for creation of content comprising a first set of digital assets, the method comprising:
receiving, from a user, the first set of digital assets selected by the user from an asset library of a database ([011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.); 
generating a first template comprising the first set of digital assets ([0033] “generating a template for arranging at least one object at least one place.” And, [0016] “generating a new template using the newly assigned objects as initial objects.” And, [col. 12, lines 0077] “generation of the template by arranging initial objects at the places.”); 
	receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.” Examiner interprets modifying an arrangement of objects, adding an object, or removing an objecting as an action to modify at least one digital asset. Examiner notes that interpretation is consistent with paragraph 13 of Applicant’s published specification which states “The action to modify 
updating the first template based on the executed action ([0015] “if images as initial objects have been chosen by a user and arranged on different places . . . this template can be modified by exchanging at least one of the images, which have been arranged on the places, by another image . . . Moreover, a template can be modified by simply adding an object to an empty place or by removing an object from an occupied place or by changing the screen layout or viewer grid, respectively.” And, [0025] “a user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image, of the remaining list and arrange this object on a place . . . wherein at least some features of this object are assigned to this place for modifying a template.” And, [0058] “A user can now substitute at least one of the initial objects . . . by another object . . . by using the input unit 29 and a graphical user interface, which preferentially provides a drag-and-drop operation. The modified arrangement of initial objects on the places is transferred to the assigning unit 4, which assigns features of the newly added objects to the respective places for generating a modified template.” And, [0025] “all remaining objects or images could be automatically arranged on the screen.”).
Hahn does not explicitly teach but Navar teaches:
the template is an advertising template ([0038] “advertisement media content and campaign rules governing distribution of that content.” And, [0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” and “such peculiarities, for example could include video formats and encoding resolution.” And, [0039] “inserts the advertising media file within the content media file to create a newly modified, ad-infused media content file. Such insertion process may require re-encoding (e.g., transcoding) the advertising file, the content file, or both the advertising and content file to a uniform matching profile.”).
Hahn does not explicitly teach but Navar teaches:
automatically reconfiguring the first template for upload to one or more platforms ([0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms.” And, [0042] “re-encoding 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Hahn to include the template is an advertising template and automatically reconfiguring the first template for upload to one or more platforms as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).

s 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20200311187 (“Newton”).  
Claim 4
As per claim 4, Hahn teaches automatically reconfiguring the first template for upload to one or more platforms does not explicitly teach but Newton teaches: 
wherein the automatically reconfiguring the first template occurs via an algorithm ([0013] “configured to receive a request for a requested document, and serve the requested document to a communication channel.” And, [0031] “If no direct transformation between input format and requested rendition format exists, the content management system chains transforms to get to the requested rendition format. A machine learning algorithm accepts content of a specific format and will perform a specific process on the content to create new derived information. The output of the algorithm is returned in a structured content format, which can be stored in a file or as a content object. A content management system implements the algorithm as a transformation to convert from one specific format, whether textual, image, video sound or others, and transforms it into a rendition of format specific to the algorithm.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Navar to include wherein the automatically reconfiguring the first template occurs via as algorithm as taught by Newton in order to “transform[] the requested document into the enhanced format using the one or more machine learning algorithms” (Newton [0014]) ensuring the document is compatible the requested “communication channel” (Newton [0013]).

Claim 5
As per claim 5, Hahn teaches automatically reconfiguring the first template for upload to one or more platforms does not explicitly teach but Newton teaches: 
wherein the algorithm is selected from the group consisting of: an artificial intelligence (AI) algorithm and an AI computer vision algorithm ([0031] “If no direct transformation between input format A machine learning algorithm accepts content of a specific format and will perform a specific process on the content to create new derived information. The output of the algorithm is returned in a structured content format, which can be stored in a file or as a content object. A content management system implements the algorithm as a transformation to convert from one specific format, whether textual, image, video sound or others, and transforms it into a rendition of format specific to the algorithm.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Nava, and Newton to include wherein the algorithm is selected from the group consisting of: an artificial intelligence (AI) algorithm and an AI computer vision algorithm as taught by Newton in order to “transform[] the requested document into the enhanced format using the one or more machine learning algorithms” (Newton [0014]) ensuring the document is compatible the requested “communication channel” (Newton [0013]).



s 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20140253802 (“Clift”).  
Claim 6
	As per claim 6, Hahn further teaches:  
	receiving, from the user, a second set of digital assets selected by the user from the asset
library ([0031] “multiple templates.” And, [0031] “selecting a template of a multiple of templates, which is suited best for the objects.” And, [0061] “the arranging unit 26 arranges a second object at a second place.” And, [0011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.);
	generating a second template comprising the second set of digital assets 0031] “multiple templates.” And, [0031] “selecting a template of a multiple of templates, which is suited best for the objects.” And, [0061] “the arranging unit 26 arranges a second object at a second place.” And, [0011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.);
	Hahn does not explicitly teach but Clift teaches:
	wherein the first template is of a first size and the second template is of a second size ([0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18.”) 
	Hahn does not explicitly teach but Clift teaches:
	wherein the first size is larger than the second size ([0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18.”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Navar to include wherein the first template is of a first size and the second template is of a second size and wherein the first size is larger than the second size as taught by Clift in order to provide “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]). 

Claim 7
	As per Claim 7, Hahn does not explicitly teach but Clift teaches:
	receiving, from the user, a resize action on the first template to increase the first size of
the first template to a third size ([0015] “user agent resizes the third canvas.” And, [0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.”).
Hahn does not explicitly teach but Clift teaches:
	automatically resizing the second template to the third size ([0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.” And, [0035] “The user agent may be set up such that the paired or linked canvases 12 and 14 have equal priority. In such a scenario, the user agent may be configured to maintain the canvases 12 and 14 to be the same size whenever any of the canvases 12, 14, 16, or 18 is resized.”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Clift to include receiving, from the 
automatically resizing the second template to the third size as taught by Clift in order to provide “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]). 

Claim 8
	As per Claim 8, Hahn teaches a first and second templates but does not explicitly teach the following feature taught by Navar: 
the first and second templates comprise advertising templates ([0038] “advertisement media content and campaign rules governing distribution of that content.” And, [0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” and “such peculiarities, for example could include video formats and encoding resolution.” And, [0039] “inserts the advertising media file within the content media file to create a newly modified, ad-infused media content file. Such insertion process may require re-encoding (e.g., transcoding) the advertising file, the content file, or both the advertising and content file to a uniform matching profile.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Clift to include the first and second templates comprise advertising templates as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).


Claim 9
	As per Claim 9, Hahn teaches an image template but does not explicitly teach the following feature taught by Navar: 
	wherein the advertisement template is selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template ([0046] “video formats and encoding resolution.” And, [0038] “advertisement media content and campaign rules governing distribution of that content.” And, [0039] “inserts the advertising media file within the content media file to create a newly modified, ad-infused media content file. Such insertion process may require re-encoding (e.g., transcoding) the advertising file, the content file, or both the advertising and content file to a uniform matching profile.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Clift to include wherein the advertisement template is selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).



s 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) as applied to claim 10 above, and in further view of US Patent Application Publication Number 20160379279 (“Ashery”)
Claim 11
As per claim 11, Hahn does not explicitly teach but Ashery teaches: 
wherein the automatically reconfiguring, via the algorithm, the first template for upload to the one or more platforms occurs in real-time ([0009] “real-time reformatting of electronic advertisement data.” And, [0012] “modifying in real-time custom selected electronic advertisement content for inclusion in dynamically constructed.” And, [0027] “automatically formatting electronic advertising content in real-time.” And, [0070] “advertisement formatting engine 140 converts the HTML assets in real time.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Navar to include wherein the automatically reconfiguring, via the algorithm, the first template for upload to the one or more platforms occurs in real-time as taught by Ashery because “real-time reformatting of electronic advertisement data to provide a customized advertisement . . . embodies a look and feel that matches the look and feel of the non-advertising content of such electronic publication, which in turn increases the likelihood that a reader will view and interact with such advertisement” (Ashery [0009]).

Claim 14
As per Claim 14, Hahn does not explicitly teach but Navar teaches:
	wherein each of the one or more platforms requires a different configuration of the first advertisement template ([0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” and “such peculiarities, for example could include video formats and encoding resolution.” And, [0042] “re-encoding process to address compatibility for different types of devices. For example, a smaller phone screen may require a different encoding format than a file formatted for a 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Ashery to include wherein each of the one or more platforms requires a different configuration of the first advertisement template as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).

s 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) as applied to claim 10 above and in further view of US Patent Application Publication Number 20190172093 (“Landers”) and US Patent Application Publication Number 20140253802 (“Clift”).
Claim 12
As per Claim 12, Hahn does not explicitly teach but Landers teaches:
receiving, from the user, a second set of digital assets uploaded by the user ([0063] “The advertisement creating module is configured to enable a user to create, upload, modify, and/or select one or more images, logos, etc. into an advertisement to be created.” And, [0065] “The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser.). 
Hahn does not explicitly teach but Landers teaches:
generating a second advertisement template comprising the second set of digital assets ([0065] “The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser. With the standard images from the template storage module and the images uploaded with the upload module 160 available in the processing device, the user is able to arrange the size and location of the images in the advertisement.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Navar to include receiving, from the user, a second set of digital assets uploaded by the user and generating a second advertisement template comprising the second set of digital assets as taught by Landers to give advertisers “greater flexibility in advertising to be able to target their audience so that advertisements can reach the people that may be more likely to use their products or visit their establishments” (Landers [0004]).  
Hahn does not explicitly teach but Clift teaches:
wherein the first advertisement template has a first size comprising a first width and a first height ([0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18 . . . canvases 12 and 14 are dimension attributes.).
Hahn does not explicitly teach but Clift teaches:
wherein the second advertisement template has a second size comprising a second width and a second height (0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18 . . . canvases 12 and 14 are larger than any of the other canvases 16 and 18.” And, [0026] “canvas 12, 14, 16, 18 consists of a drawable region defined in HTML code with dimension attributes.”).
Hahn does not explicitly teach but Clift teaches:
wherein the first size differs from the second size (0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18 . . . canvases 12 and 14 are larger than any of the other canvases 16 and 18.” And, [0026] “canvas 12, 14, 16, 18 consists of a drawable region defined in HTML code with dimension attributes.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Landers to include wherein the first advertisement template has a first size comprising a first width and a first height; wherein the second advertisement template has a second size comprising a second width and a second height; and wherein the first size differs from the second as taught by Clift in order to provide an “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]).

Claim 13
	As per Claim 13, Hahn does not explicitly teach but Clift teaches:
	receiving, from the user, a resize action on the first advertisement template to increase the first size of the first template to a third size ([0015] “user agent resizes the third canvas.” And, [0028] “the resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.”).
Hahn does not explicitly teach but Clift teaches:
	automatically resizing the second advertisement template to the third size ([0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.” And, [0035] “The user agent may be set up such that the paired or linked canvases 12 and 14 have equal priority. In such a scenario, the user agent may be configured to maintain the canvases 12 and 14 to be the same size whenever any of the canvases 12, 14, 16, or 18 is resized.”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, Landers, and Clift to include receiving, from the user, a resize action on the first advertisement template to increase the first size of and the first template to a third size and automatically resizing the second advertisement template to the third size as taught by Clift in order to provide an “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]). 


s 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) in further view of US Patent Application Publication Number 20190172093 (“Landers”).
Claim 15
As per claim 15, Hahn teaches a method executed by a creation application of a computing device for creation of content comprising digital assets, the method comprising:
receiving, from a user, the first set of digital assets selected by the user from an asset library of a database ([011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.);
	generating a first template comprising the first set of digital assets ([0033] “generating a template for arranging at least one object at least one place.” And, [0016] “generating a new template using the newly assigned objects as initial objects.” And, [col. 12, lines 0077] “generation of the template by arranging initial objects at the places.”);
	receiving, from the user, an action to modify at least one digital asset of the first set of digital assets and/or the second set of digital assets ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.” Examiner interprets modifying an arrangement of objects, adding an object, or removing an objecting as an action to modify at least one digital asset. Examiner notes that interpretation is consistent with paragraph 13 of Applicant’s published specification which states “The action to modify the at least one digital asset of the first set of digital assets includes: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and/or a reposition action.”);  
updating the first template based on the executed action ([0015] “if images as initial objects have been chosen by a user and arranged on different places . . . this template can be modified by exchanging at least one of the images, which have been arranged on the places, by another image . . . Moreover, a template can be modified by simply adding an object to an empty place or by removing an object from an occupied place or by changing the screen layout or viewer grid, respectively.” And, [0025] “a user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image, of the remaining list and arrange this object on a place . . . wherein at least some features of this object are assigned to this place for modifying a template.” And, [0058] “A user can now substitute at least one of the initial objects . . . by another object . . . by using the input unit 29 and a graphical user interface, which preferentially provides a drag-and-drop operation. The modified arrangement of initial objects on the places is transferred to the assigning unit 4, which assigns features of the newly added objects to the respective places for generating a modified template.” And, [0025] “all remaining objects or images could be automatically arranged on the screen.”).
Hahn does not explicitly teach but Navar teaches:
the template is an advertising template ([0038] “advertisement media content and campaign rules governing distribution of that content.” And, [0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” and “such peculiarities, for example could include video formats and encoding resolution.” And, [0039] “inserts the advertising media file within the content media file to create a newly modified, ad-infused media content file. Such insertion process may require re-encoding (e.g., transcoding) the advertising file, the content file, or both the advertising and content file to a uniform matching profile.”).
Hahn does not explicitly teach but Navar teaches:
automatically reconfiguring, via an algorithm, the first advertisement template for upload to one or more platforms, wherein each of the one or more platforms requires a different configuration of the first advertisement template ([0046] “The system 100 of FIG. 1 addresses this problem by automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” and “such peculiarities, for example could include video formats and encoding 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Hahn to include the template is an advertising template and automatically reconfiguring the first template for upload to one or more platforms as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).
Hahn does not explicitly teach but Landers teaches:
	receiving, from the user, a second set of digital assets uploaded by the user ([0063] “The advertisement creating module is configured to enable a user to create, upload, modify, and/or select one or more images, logos, etc. into an advertisement to be created.” And, [0065] “The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser.).
Hahn teaches generating a first template with the first set of assets but does not explicitly teach the following feature taught by Landers: 
generating a first advertisement template comprising the first set of digital assets and the second set of digital assets “[0065] The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser. With the standard images from the template storage module and the images uploaded with the upload module 160 available in the processing device, the user is able to arrange the size and location of the images in the advertisement.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Navar to include receiving, from the user, a second set of digital assets uploaded by the user and generating a first advertisement template comprising the first set of digital assets and the second set of digital assets as taught by Landers to give 

Claim 16
As per claim 16, Hahn further teaches: 
wherein each digital asset of the first set of digital assets is selected from the group consisting of: an image asset, an audio asset, an animated asset, a video asset, and a textual asset ([0015] “images as initial objects.” And, [0025] “user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image.”) 

Claim 17
As per claim 17, Hahn further teaches: 
wherein the action performed on the at least one digital asset of the first set of digital assets and/or the second set of digital assets is selected from the group consisting of: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and a reposition action ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.”).

Claim 20
	As per Claim 20, Hahn teaches an image template but does not explicitly teach the following feature taught by Navar: 
	wherein the advertisement template is selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template ([0046] “video formats and encoding resolution.” And, [0038] “advertisement media content and campaign rules governing distribution of that content.” And, [0039] “inserts the advertising media file within the content media file to create a newly modified, ad-infused media content file. Such insertion process may 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Landers to include wherein the advertisement template is selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template as taught by Navar to increase efficiency and convenience for “publishers and advertisers who each desire to seamlessly reach audiences of scale without having to deal with the intricacies and peculiarities of each platform” by “automatically encoding and transcoding publisher 102 and advertiser 101 content such that it is compatible with different platforms” (Navar [0046]).

18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) in further view of US Patent Application Publication Number 20190172093 (“Landers”) as applied to claim 15 above, and in further view of US Patent Application Publication Number 20200311187 (“Newton”).  
Claim 18
As per claim 18, Hahn automatically teaches reconfiguring the first template for upload to one or more platforms does not explicitly teach but Newton teaches: 
wherein the algorithm is an artificial intelligence (AI) algorithm ([0031] “If no direct transformation between input format and requested rendition format exists, the content management system chains transforms to get to the requested rendition format. A machine learning algorithm accepts content of a specific format and will perform a specific process on the content to create new derived information. The output of the algorithm is returned in a structured content format, which can be stored in a file or as a content object. A content management system implements the algorithm as a transformation to convert from one specific format, whether textual, image, video sound or others, and transforms it into a rendition of format specific to the algorithm.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Landers to include wherein the algorithm is selected from the group consisting of: an artificial intelligence (AI) algorithm and an AI computer vision algorithm as taught by Newton in order to “transform[] the requested document into the enhanced format using the one or more machine learning algorithms” (Newton [0014]) ensuring the document is compatible the requested “communication channel” (Newton [0013]).


19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20090204481 (“Navar”) in further view of US Patent Application Publication Number 20190172093 (“Landers”) as applied to claim 15 above, and in further view of US Patent Application Publication Number 20140270333 (“Cansancio”).  
Claim 19
As per claim 19, Hahn does not explicitly teach but Cansancio teaches: 
wherein the algorithm is an AI computer vision algorithm ([0007] “computer vision module is configured to generate a template using a digital image”). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Navar, and Landers to include wherein the algorithm is an AI computer vision algorithm as taught by Cansancio in order to ensure the template is compatible with the dimensions of the platform. 















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication Number 20150294364 (“Deshpande”) teaches a method in which advertisements can be changed dynamically and also can be customized according to the requirement of advertisement-serving platform 260 without changing the source code 
US Patent Publication Number 20170201482 (“Ravishankar”) Teaches automatically distributing content across a plurality of social media platforms where the content is specialized tailored to each social media platform
US Patent Publication Number 20200250661 (“Ravishankar”) teaches using artificial intelligence to configure templates 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571) 272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622